DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20150150629 A1).
Regarding claim 1, Anderson discloses a method of tightening skin, comprising: performing a fractional laser ablation in a treatment area of the skin, thereby removing a column of the skin and forming a columnar vacancy in the skin (“generation of a plurality of small holes…in [skin] tissue, using an ablative laser…to generate a cosmetically desirable reduction of skin area” [0011]), the columnar vacancy having a perimeter defined by a first side and a second side opposite the first side (two “curved sides” of an exemplary hole are disclosed in [0052]), the first side and the second side each comprising an epidermal layer, a dermal layer (“the hole extends into the skin through the epidermis 120 and into . 
Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in further view of Jagdeo (US 20160317226 A1).


Regarding claim 3, Anderson discloses wherein a plurality of columns of skin are removed during fractional laser ablation, forming a plurality of columnar vacancies in the treatment area of the skin ([0011]).  

Regarding claim 7, Anderson discloses wherein a laser beam used to carry out the fractional laser ablation has a polygonal, diamond-shaped, or ellipse-shaped cross-section ([0052]).  

Regarding claim 8, Anderson discloses wherein a laser beam used to carry out the fractional laser ablation has an ellipse-shaped cross-section ([0053]).  

Regarding claim 9, Anderson discloses wherein the columnar vacancy has an overall length and an overall width, the overall length being 2.5 to 3.5 times greater than the overall width (“aspect ratio…of 3:1” [0052]).  

Regarding claim 10, Anderson discloses further comprising irradiating the closed columnar vacancy with a laser or broad band light through the applied adhesive (“photo activated adhesive” [0019]). 
 


Regarding claim 12, Anderson discloses wherein the epidermal layers, the dermal layers, and the subcutaneous layers of the first and second sides of the columnar vacancy are aligned to form a substantially planar dermal-epidermal junction and a substantially planar dermal-subcutaneous junction across the first and second sides of the columnar vacancy when the columnar vacancies are closed ([0015-0019]; [0023]).  

Regarding claim 13, Anderson discloses wherein the adhesive applies a compressive force to the closed columnar vacancies ([0015-0019]).  

Regarding claim 14, Anderson discloses wherein the fractional laser ablation is carried out with an Er: YAG laser ([0013]).  

Regarding claim 15, a system of skin tightening comprising: a laser configured to fractionally ablate two or more columns of skin from a treatment area on the skin, thereby forming two or more columnar vacancies in the skin ([0011]), the 

Regarding claims 16 and 17, Anderson discloses a laser skin treatment, but not an imaging system. However, Jagdeo discloses wherein the imaging system determines locations of substantially non-vascularized areas within the treatment area of the skin based on the imaged blood vessels, and wherein the one or more controllers are configured to direct the laser to perform fractional ablation on the substantially non-vascularized skin in the treatment area (in addition to disclosing regional modulation of laser ablation,  by targeting, “tissue locations and boundaries” [0035], Jagdeo specifically discloses performing, “…the determination of the laser settings...[so as not] to cause…vascular damage” [0078]; for further support, see [0047] which discloses modulation of laser treatment such that blood vessels are treated in a “minimally ablative or non-ablative manner”). It would be obvious to one of ordinary skill in the art to incorporate the imaging system as disclosed by Jagdeo into the system as disclosed by Anderson such that imaging can guide laser treatment in real-time, in order to optimize treatment outcome.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in further view of Jackson (US 20140228731 A1).


While Anderson discloses a frame, it does not explicitly state “open and closed positions.” However, Anderson discloses a surgical method which fundamentally integrates one of various means to close columnar vacancies (“compressive stresses” in [0015-0019], [0023]), including, “tensioning skin clips.” For further support, Jackson, which discloses means of wound closures and thus exists in the applicant’s field of endeavor, discloses a frame whose shape can be altered ([0016]). It would be obvious to one of ordinary skill in the art to modify the window of Anderson such that its shape can be altered from an open to closed position, as disclosed by Jackson, in order to provide an intuitive means of closing vacancies. 

Regarding claims 19 and 20, while Anderson discloses a frame, it does not explicitly state “open and closed positions.” However, Anderson discloses a surgical method which fundamentally integrates one of various means to close columnar vacancies (“compressive stresses” in [0015-0019], [0023]), including tensioning skin clips. For further support, Jackson, which discloses means of wound closures and thus exists in the applicant’s field of endeavor, discloses a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792